Exhibit 4.3 FIRST FINANCIAL HOLDINGS, INC. TO WILMINGTON TRUST COMPANY as Trustee INDENTURE Dated as of , 20 SENIOR DEBT SECURITIES TABLE OF CONTENTS Page ARTICLE ONEDEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION 1 SECTION 101.Definitions 1 SECTION 102.Compliance Certificates and Opinions 9 SECTION 103.Form of Documents Delivered to Trustee 10 SECTION 104.Acts of Holders 11 SECTION 105.Notices, etc. 12 SECTION 106.Notice to Holders; Waiver 13 SECTION 107.Effect of Headings and Table of Contents 14 SECTION 108.Successors and Assigns 14 SECTION 109.Separability Clause 14 SECTION 110.Benefits of Indenture 14 SECTION 111.No Personal Liability 14 SECTION 112.Governing Law 14 SECTION 113.Legal Holidays 14 ARTICLE TWOSECURITIES FORMS 15 SECTION 201.Forms of Securities 15 SECTION 202.Form of Trustee’s Certificate of Authentication 15 SECTION 203.Securities Issuable in Global Form 16 ARTICLE THREETHE SECURITIES 17 SECTION 301.Amount Unlimited; Issuable in Series 17 SECTION 302.Denominations 20 SECTION 303.Execution, Authentication, Delivery and Dating 20 SECTION 304.Temporary Securities 23 SECTION 305.Registration, Registration of Transfer and Exchange 25 SECTION 306.Mutilated, Destroyed, Lost and Stolen Securities 28 SECTION 307.Payment of Interest; Interest Rights Preserved 29 SECTION 308.Persons Deemed Owners 31 SECTION 309.Cancellation 32 SECTION 310.Computation of Interest 32 ARTICLE FOURSATISFACTION AND DISCHARGE 33 SECTION 401.Satisfaction and Discharge of Indenture 33 SECTION 402.Application of Trust Funds 34 ARTICLE FIVEREMEDIES 34 SECTION 501.Events of Default 34 SECTION 502.Acceleration of Maturity; Rescission and Annulment 36 SECTION 503.Collection of Indebtedness and Suits for Enforcement by Trustee 36 SECTION 504.Trustee May File Proofs of Claim 37 SECTION 505.Trustee May Enforce Claims Without Possession of Securities or Coupons 38 SECTION 506.Application of Money Collected 38 SECTION 507.Limitation on Suits 39 SECTION 508.Unconditional Right of Holders to Receive Principal, Premium or Make-Whole Amount, if any, Interest and Additional Amounts 39 i SECTION 509.Restoration of Rights and Remedies 40 SECTION 510.Rights and Remedies Cumulative 40 SECTION 511.Delay or Omission Not Waiver 40 SECTION 512.Control by Holders of Securities 40 SECTION 513.Waiver of Past Defaults 41 SECTION 514.Waiver of Stay or Extension Laws 41 SECTION 515.Undertaking for Costs 41 ARTICLE SIXTHE TRUSTEE 42 SECTION 601.Notice of Defaults 42 SECTION 602.Certain Rights of Trustee 42 SECTION 603.Not Responsible for Recitals or Issuance of Securities 43 SECTION 604.May Hold Securities 43 SECTION 605.Money Held in Trust 44 SECTION 606.Compensation and Reimbursement 44 SECTION 607.Corporate Trustee Required; Eligibility 45 SECTION 608.Resignation and Removal; Appointment of Successor 45 SECTION 609.Acceptance of Appointment By Successor 46 SECTION 610.Merger, Conversion, Consolidation or Succession to Business 47 SECTION 611.Appointment of Authenticating Agent 48 SECTION 612.Certain Duties and Responsibilities 49 SECTION 613.Conflicting Interests 49 ARTICLE SEVENHOLDERS’ LISTS AND REPORTS BY TRUSTEE AND COMPANY 50 SECTION 701.Disclosure of Names and Addresses of Holders 50 SECTION 702.Reports by Trustee 50 SECTION 703.Reports by Company 50 SECTION 704.Company to Furnish Trustee Names and Addresses of Holders 51 ARTICLE EIGHTCONSOLIDATION, MERGER, SALE, LEASE OR CONVEYANCE 51 SECTION 801.Consolidations and Mergers of Company and Sales, Leases and Conveyances Permitted Subject to Certain Conditions 51 SECTION 802.Rights and Duties of Successor Corporation 51 SECTION 803.Officers’ Certificate and Opinion of Counsel 52 ARTICLE NINESUPPLEMENTAL INDENTURES 52 SECTION 901.Supplemental Indentures Without Consent of Holders 52 SECTION 902.Supplemental Indentures with Consent of Holders 54 SECTION 903.Execution of Supplemental Indentures 55 SECTION 904.Effect of Supplemental Indentures 55 SECTION 905.Conformity with Trust Indenture Act 55 SECTION 906.Reference in Securities to Supplemental Indentures 55 SECTION 907.Notice of Supplemental Indentures 56 ARTICLE TENCOVENANTS 56 SECTION 1001.Payment of Principal, Premium or Make-Whole Amount, if any, Interest and Additional Amounts 56 SECTION 1002.Maintenance of Office or Agency 56 SECTION 1003.Money for Securities Payments to Be Held in Trust 58 SECTION 1004.[Reserved] 59 SECTION 1005.Existence 59 ii SECTION 1006.Maintenance of Properties 59 SECTION 1007.Insurance 60 SECTION 1008.Payment of Taxes and Other Claims 60 SECTION 1009.Provision of Financial Information 60 SECTION 1010.Statement as to Compliance 60 SECTION 1011.Additional Amounts 61 SECTION 1012.Waiver of Certain Covenants 62 ARTICLE ELEVENREDEMPTION OF SECURITIES 62 SECTION 1101.Applicability of Article 62 SECTION 1102.Election to Redeem; Notice to Trustee 62 SECTION 1103.Selection by Trustee of Securities to Be Redeemed 62 SECTION 1104.Notice of Redemption 63 SECTION 1105.Deposit of Redemption Price 64 SECTION 1106.Securities Payable on Redemption Date 65 SECTION 1107.Securities Redeemed in Part 66 ARTICLE TWELVESINKING FUNDS 66 SECTION 1201.Applicability of Article 66 SECTION 1202.Satisfaction of Sinking Fund Payments with Securities 66 SECTION 1203.Redemption of Securities for Sinking Fund 67 ARTICLE THIRTEEN[RESERVED] 67 ARTICLE FOURTEENDEFEASANCE AND COVENANT DEFEASANCE 67 SECTION 1401.Applicability of Article; Company’s Option to Effect Defeasance or Covenant Defeasance 67 SECTION 1402.Defeasance and Discharge 67 SECTION 1403.Covenant Defeasance 68 SECTION 1404.Conditions to Defeasance or Covenant Defeasance 68 SECTION 1405.Deposited Money and Government Obligations to Be Held in Trust; Other Miscellaneous Provisions 70 ARTICLE FIFTEENMEETINGS OF HOLDERS OF SECURITIES 71 SECTION 1501.Purposes for Which Meetings May Be Called 71 SECTION 1502.Call, Notice and Place of Meetings 71 SECTION 1503.Persons Entitled to Vote at Meetings 72 SECTION 1504.Quorum; Action 72 SECTION 1505.Determination of Voting Rights; Conduct and Adjournment of Meetings 73 SECTION 1506.Counting Votes and Recording Action of Meetings 74 SECTION 1507.Evidence of Action Taken by Holders 74 SECTION 1508.Proof of Execution of Instruments 75 iii FIRST FINANCIAL HOLDINGS, INC. Reconciliation and tie between Trust Indenture Act of 1939, as amended (the “TIA”), and Indenture, dated as of , 200: Trust Indenture Act Section IndentureSection Section310(a)(1) 607 (a)(2) 607 (b) 608 Section312(c) 701 Section314(a) 703 (a)(4) 1010 (c)(1) 102 (c)(2) 102 (e) 102 Section315(b) 601 Section316(a)(last sentence) 101 (“Outstanding”) (a)(1)(A) 502, 512 (a)(1)(B) 513 (b) 508 Section317(a)(1) 503 (a)(2) 504 Section318(a) 112 (c) 112 Note: This reconciliation and tie shall not, for any purpose, be deemed to be a part of the Indenture. Attention should also be directed to Section318(c) of the TIA, which provides that the provisions of Sections 310 to and including 317 of the TIA are a part of and govern every qualified indenture, whether or not physically contained therein. iv INDENTURE INDENTURE, dated as of
